[morenovallyesecondamendm001.jpg]
SECOND AMENDMENT TO STANDARD INDUSTRIAL LEASE (NET) THIS SECOND AMENDMENT TO
STANDARD INDUSTRIAL LEASE (NET) (this "Amendment"} is made and entered into as
of the 17th day of July, 2017 ("Eff~tive Date"), by and between MORENO KNOX,
LLC, a Delaware limited liability company ("Landlord"), and DECKERS OUTDOOR
CORPORATION, a Delaware corporation ("Tenant"). RECITALS A. Landlord and Tenant
are parties to that certain Standard Industrial Lease (Net) dated as of December
5, 2013 (the "Original Lease"), as amended by that certain First Amendment to
Standard Industrial Lease (Net) dated as of June 6, 2017 by and between Landlord
and Tenant (the "First Amendment"). The Original Lease, as modified by the First
Amendment, may be referred to herein as the "Lease." Pursuant to the Lease, as
of the Expansion Rent Commencement Date (as defmed in the First Amendment),
Landlord will lease to Tenant space containing approximately I ,530,944 square
feet (which includes the Original Premises and the Expansion Space, as such
terms are defmed in the First Amendment) (the "Premises"), which will consist of
the entire building located at 17791 Perris Boulevard, Moreno Valley, CA 92551
(the "Building"), which Building is part of the project consisting of
approximately 71.29 acres commonly known as Vantage Pointe Logistics Center (the
"Project"). B. Landlord is engaged in discussions to sell the Project, including
the Premises (the "Potential Sale"). The closing date of the Potential Sale
shall be referred to herein as the "Potential Closing Date". C. The parties
hereto desire to amend the Lease, all on the following terms and conditions set
forth in this Amendment. NOW, THEREFORE, in consideration of the mutual
covenants and agreements herein contained and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant agree as follows: I. Construction/Property Management After
the Potential Closing Date. Notwithstanding anything to the contrary contained
in the Lease, if the Potential Closing Date occurs before the Delivery Date (as
defined in the First Amendment), then commencing on the Potential Closing Date
and continuing until the Delivery Date, Landlord shall retain SRG Development,
L.P., a Delaware limited partnership ("Development Manager"), as the development
manager for the construction of Landlord's Work (as defined in the First
Amendment) and any other work required to be completed by Landlord in connection
with the Expansion Space as set forth in the First Amendment, pursuant to a
separate agreement between Landlord and Development Manager. Further,
notwithstanding anything to the contrary contained in the Lease, if the
Potential Closing Date occurs before the Delivery Date (as defined in the First
Amendment), then commencing on the Potential Closing Date and continuing until
the Delivery Date, Landlord shall retain Sares Regis Management Company, L.P., a
Delaware limited partnership ("Property Manager"), as the property manager for
the Building, pursuant to a separate agreement between Landlord and Property
Manager. II. Converted Amount. Pursuant to Section IV of the First Amendment,
Tenant hereby elects to convert all of the Abated Amount to a cash payment (such
amount being the "Converted Amount"). The Converted Amount is hereby agreed by
Landlord and Tenant to be equal to a cash payment of Four Million Three Hundred
Twenty-Two Thousand One Hundred Twenty-Six and 04/100 Dollars ($4,322, 126.04).
Provided Tenant is not in default under the Lease, as amended hereby, beyond any
applicable notice and cure period as of the applicable payment date, then
Landlord shall pay to Tenant, within thirty (30) days after the Effective Date
of this Amendment, the Converted Amount as set forth above. Upon such payment by
Landlord to Tenant, Tenant shall no longer be entitled to any Abated Amount
pursuant to Paragraph IV of the First Amendment and such Paragraph shall be
deemed deleted in its entirety and of no further force or effect, and Tenant
shall thereafter be responsible to pay the applicable monthly Basic Rent and NNN
Charges as they become due and payable under the Lease, as amended hereby. II
52618.04/0C 298582·0000117·17·17/bhn/Jdc · I- 4425562v3/ 100550.0 I 22



--------------------------------------------------------------------------------



 
[morenovallyesecondamendm002.jpg]
HI. Prooosition 13 Protection. A. As ofthe Effective Date of this Amendment,
Landlord and Tenant agree that Tenant shall continue to have "Proposition 13
Protection" for the entire Premises, as applicable, through and including
November 30,2022, pursuant to Paragraph ll(c) of the Original Lease, as amended
by Section VII of the First Amendment; provided, however, that Paragraph
ll(c)(iii) of the Original Lease is hereby deemed deleted in its entirety and is
of no further force or effect. B. The payment of Tax Expenses for the Expansion
Space shall commence on the Expansion Rent Commencement Date as set forth in the
First Amendment, prorated for any partial months as set forth in the Lease. C.
For purposes of calculating the Tax Increase resulting from the Potential Sale
following the close of escrow of the Potential Sale, if applicable,
notwithstanding anything to the contrary in Paragraph ll(c)(i) of the Original
Lease, landlord and Tenant acknowledge and agree that: (i) the Tax Expenses for
the Original Premises for the 2017 - 2018 tax year (exclusive of any special
assessments and fixed charges) shall be deemed to be Six Hundred Twenty-Five
Thousand Eight Hundred Eleven and 64/100 Dollars ($625,81 1.64); and (ii)the Tax
Expenses for the Expansion Space for the 2018 - 20 19 tax year (exclusive of any
special assessments and fixed charges) shall be deemed to be Five Hundred
Ninety-One Thousand Seven Hundred Sixty-Five and 80/100 Dollars ($591,765.80).
D. Landlord and Tenant further acknowledge and agree that the amounts for the
Tax Expenses listed in Paragraph III.C above are reasonable estimates of the
actual Tax Expenses for the respective portions of the Premises and the
applicable periods listed in Paragraph III.C above, for the purpose of
calculating the Tax Increase that will result from a Reassessment occurring
after the close of escrow of the Potential Sale. For clarity, Landlord and
Tenant hereby acknowledge and agree that (i) the following amounts of Tax
Expenses (exclusive qfany special assessments and fixed charges) are to be paid
by Tenant in the event the Potential Sale closes escrow, and that, (ii) except
as to any special assessments and fixed charges, Tenant shall have no obligation
to pay in excess of the aggregate total of the amounts listed below for the
Original Premises and the Expansion Space combined for each such period,
regardless of whether the amounts billed by the County are combined in one tax
bill or are billed separately for any separate tax parcels on which the Premises
is located: Tax Expenses for Tax Expenses for Period the Original Premises* the
Expansion Space* (annually) (annually) July I, 2017 to June 30,2018 $625,81 1.64
N/Au July I, 2018 to June 30,2019 $638,327.87 $591,765.80 July 1, 20 19 to June
30, 2020 $651,094.43 $603,601.12 July I, 2020 to June 30, 2021 $664 116.32
$615,673.14 July I, 2021 to June 30, 2022 $677,398.65 $627986.60 July 1, 2022 to
November 30, 2022 $287,894.42*** $266,894.31 *** December 1, 2022 to June 30,
2023 Amount billed by County*** Amount billed by County* •• July I, 2023 to June
30, 2024 Amount billed by County Amount billed by County July 1, 2024 to June
30,2025 Amount billed by County Amount billed by Cou®'_ July I, 2025 to June 30,
2026 Amount billed by County Amount billed I?Y_ CoW!_ty July 1, 2026 to June
30,2027 Amount billed by County Amount billed by County July 1, 2027 to June 30,
2028 Amount billed by County Amount billed by County *Tax Expenses listed above
are exclusive of special assessments and fixed charges billed by the County **
Payment for Expansion Space does not commence until Expansion Rent Commencement
Date *** Annual amount of Tax Expenses prorated on a monthly basis 1152618.04/0C
298582.0000117-17-17/bhn/Jdc -2- 4425562v3/100550.0122



--------------------------------------------------------------------------------



 
[morenovallyesecondamendm003.jpg]
IV. Waiver of Right of First Befusa!. Notwithstanding anything contained in the
Lease to the contrary, Tenant hereby waives its Right of first Refusal (as set
forth in Rider 3 of the Original Lease, as amended by Paragraph XII of the First
Amendment) with respect to the Potential Sale only. In accordance with Rider 3
ofthe Original Lease, in the event that the Potential Sale fails to close escrow
on or before March 26,2018, Tenant's Right of First Refusal shall be reinstated
and shall remain in full force and effect pursuant to Rider 3 of the Original
Lease, as amended by Paragraph XII of the First Amendment. V. Miscellaneous. A.
This Amendment sets forth the entire agreement between the parties with respect
to the matters set forth herein. Except as set forth in this Amendment, there
have been no additional oral or written representations or agreements. Tenant
acknowledges that it has no tennination or cancellation options, options to
extend (except as provided in the Lease), options to expand, rights of first
offer or rights of first refusal (except as provided in the Lease as modified by
this Amendment). B. Except as herein modified or amended, the provisions,
conditions and terms of the Lease shall remain unchanged and in full force and
effect. C. In the case of any inconsistency between the provisions of the Lease
and this Amendment, the provisions of this Amendment shall govern and control.
D. Submission of this Amendment by Landlord is not an offer to enter into this
Amendment but rather is a solicitation for such an offer by Tenant. Landlord
shall not be bound by this Amendment until both Tenant and Landlord have
executed and Landlord has delivered the same to Tenant. E. The capitalized terms
used in this Amendment shall have the same definitions as set forth in the Lease
to the extent that such capitalized tenns are defined therein and not redefined
in this Amendment. F. Except for Cresa ("Tenant's Broker") and Landlord's
Broker, as defined below, Tenant hereby represents to Landlord that Tenant has
dealt with no other brokers in connection with this Amendment. Tenant agrees to
indemni:l)' and hold Landlord, its trustees, members, principals, beneficiaries,
partners, officers, directors, employees, mortgagee(s) and agents, and the
respective principals and members of any such agents harmless from all claims of
any brokers (except for Tenant's Broker and Landlord's Broker) claiming to have
represented Tenant in connection with this Amendment. Except for Lee &
Associates ("Landlord's Broker") and Tenant's Broker, Landlord hereby represents
to Tenant that Landlord has dealt with no other brokers in connection with this
Amendment. Landlord agrees to indemnifY and hold Tenant, its trustees, members,
principals, beneficiaries, partners, officers, directors, employees, and agents,
and the respective principals and members of any such agents harmless from all
claims of any brokers (except for Tenant's Broker and Landlord's Broker)
claiming to have represented Landlord in connection with this Amendment.
Landlord agrees to pay Tenanfs Broker and Landlord's Broker pursuant to a
separate agreement. G. This Amendment may be executed in counterparts, each of
which shall be deemed an original, but all of which, together, shall constitute
one and the same Amendment. H. Landlord and Tenant (and their agents. brokers,
vendors, consultants, etc.) agree to keep all information with respect to the
transaction contemplated herein strictly confidential between Landlord and
Tenant; provided, however, (A) Landlord shall be allowed to disclose the terms
of this Amendment to its existing and/or prospective lenders, potential buyers,
partners, attorneys, consultants, accountants, agents, employees, real estate
and loan brokers and as it might be required by law to disclose, and (B) Tenant
shall be allowed to disclose the tenns of this Amendment to Tenant's attorneys,
accountants, consultants, agents and as it might be required by law or the SEC
to disclose. Landlord and Tenant further expressly agree that there shall be no
press releases or other publicity originated by the parties hereto, or any
representatives thereof, concerning the subject 1152618.04/0C 298582-00001/7-17
-17/bhn/jdc -3- 4425562v3/100550.0122



--------------------------------------------------------------------------------



 
[morenovallyesecondamendm004.jpg]
Amendment transaction, without the prior written consent of both parties, not to
be unreasonably withheld, conditioned or delayed. I. Landlord and Tenant each
(i) have agreed to permit the use from time to time, where appropriate, of
facsimile or other electronic signatures in order to expedite the transaction
contemplated by this Amendment, (ii) intend to be bound by its respective
facsimile or other electronic signature, (iii) are aware that the other will
rely on the facsimile transmitted or other electronically transmitted signature,
and (iv) acknowledge such reliance and waives any defenses to the enforcement of
this Amendment and the documents affecting the transaction contemplated by this
Amendment based on the fact that a signature was sent by facsimile or electronic
transmission only. J. Tenant acknowledges and agrees that notwithstanding
anything in this Amendment to the contrary, in no event shall Landlord be
obligated to enter into an agreement for, or effectuate, the Potential Sale, and
Landlord shall have no liability to Tenant in the event the Potential Sale does
not occur. !SIGNATURES ARE ON FOLLOWING PAGEl 1152618.04/0C
298S82·00001n-t7-171bhn/jdC -4- 4425562v3/100550.0122



--------------------------------------------------------------------------------



 
[morenovallyesecondamendm005.jpg]
IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written. LANDLORD: MORENO KNOX, LLC, a Delaware
limited liability company By: SRG Moreno Knox, L.P., a California limited
partnership Its: Managing Member By: Regis Contractors, Inc., a California
corporation Its: General Partner By: /s/ Larry Lukanish____________ Name: Larry
Lukanish______________ Title: Vice President_______________ TENANT: DECKERS
OUTDOOR CORPORATION, a Delaware corporation By: /s/ Thomas A. George ___________
Name: Thomas A. George______________ Title: Chief Financial Officer___________
1152618.03/OC 298582-00001/5-15-18/bhn/bjw -5-



--------------------------------------------------------------------------------



 